        Case 3:20-cv-00134-DPM Document 5 Filed 05/26/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

BRYAN SHAW                                                    PLAINTIFF

v.                        No. 3:20-cv-134-DPM

JESSE MORRIS TRUCKING, LLC, dfb/a
Titan Transportation; NEW PRIME, INC.,
dfb/a Prime, Inc.; and JOHN DOE, Driver                   DEFENDANTS

                                 ORDER
     The Court notes the defendants' notice of removal, Doc. 1. But
there is some jurisdictional fogginess. " [A ]n LLC' s citizenship is that
of its members[.]" GMAC Commercial Credit LLC v. Dillard Department
Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004). The notice is unclear about
the citizenship of Jesse Morris Trucking's members. Who are they and
where are they domiciled? Does complete diversity exist? Notice
Qoint or separate) due by 8 June 2020.
     So Ordered.


                                         D.P. Marshall Jr.
                                         United States District Judge
